McCulloch, J., (after stating the facts.) The court committed an error in giving instruction No. 7. By it the jury were told that they might' convict the defendant if they were satisfied, beyond a reasonable doubt, by the confession alone, or in connection with all other testimony in the case, that he was guilty of the crime charged. The confession alone is insufficient to sustain a conviction. There must be other proof of the commission of the offense. Kirby’s Digest, § 2385. It is not essential that the corpus delicti be established by proof entirely independent of the confession, and the instruction to that effect asked by the defendant was properly refused. Meisenheimer v. State, 73 Ark. 407. The judgment is therefore reversed, and the cause remanded for a new trial.